Detailed Action
The present application, filed on 08/30/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 08/30/2021. 
Claims 1-20 are pending and have been considered below.

Priority
The application claims benefit to provisional application 62/706,642, filed on 08/31/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the computer, and compressed air source must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the piston". There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 15, and 20 recite the limitation "it". It is unclear which claim element “it” is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gartner (US 2009/0200760).
Regarding claim 1, Gartner discloses {Figures 1-13} a hydraulic damper {20} with one end {26.3} connected to a body of a vehicle and a second end {26.3} connected to a suspension [0035], comprising: a pressure tube {26} defining an interior cavity {26.1}, wherein hydraulic fluid {20.1} fills at least a portion of the interior cavity {26.1} of the pressure tube {26}; a piston head {22’} slidably arranged in the interior cavity of the pressure tube {26} and dividing the interior cavity {26.1} into an upper chamber {26.5’} and a lower chamber {26.4’}, wherein the piston head {22’} defines a hydraulic fluid {20.1} flow path {24.1’, 24.4’ [0038]} between the upper chamber {26.5’} and the lower chamber {26.4’}; a piston rod {24’} with one end connected to the piston head {22’}, wherein movement of the piston rod {24’} relative to the pressure tube {26} causes the piston head {22’} to slidably move within the pressure tube {26} and wherein the fluid flow path {32} size controls the resistance as the piston {24’} moves; a valve needle {24.3’, 24.6’} arranged within the piston rod {24’} and configured to translate within a defined range, wherein at one end of the range the valve needle {24.3’, 24.6’} is in a closed position {“position of increased resistance” [0038]} restricting the fluid flow path {24.1’, 24.4’} through the piston head {22’}, wherein at a second end of the range the valve needle {24.3’, 24.6’} is in a fully open position [0038], and wherein as the valve needle {24.3’, 24.6’} moves from the closed position to the fully open position the fluid flow path size is continuously increased to allow an increase in fluid flow through the fluid flow path [0038]; wherein as the valve needle {24.3’, 24.6’} moves from the fully open position to the closed position, the fluid flow path size is continuously decreased to decrease the allowed fluid flow through the fluid flow path [0038]; and an air-controlled piston {24.5’, 80.1, 224.5} operatively connected to a compressed air source {“gas (such as nitrogen or air)” [0052]}, wherein the air-controlled piston {24.5’} slides within a defined range in response to changes in the compressed air pressure applied [0053], wherein the air-controlled piston {24.5’, 80.1} is operably engaged with the valve needle {24.3’, 24.6’}, and wherein movement of the air-controlled piston {24.5’, 80.1} moves within the air-controlled piston's {24.5’, 80.1} defined range causes the valve needle {24.3’, 24.6’} to translate a correlated distance within the valve needle's {24.3’, 24.6’} defined range [0038].
Regarding claim 2, Gartner discloses {Figures 1-13} the air-controlled piston {24.5’, 80.1} is biased against the compressed air pressure [0047] applied by a resistance spring {biasing member 90, “coil spring” [0047]}.
Regarding claim 3, Gartner discloses {Figures 1-13} as the air-controlled piston {24.5’, 80.1, 224.5} moves inward in response to an increase in air pressure [0052-0053], the valve needle {24.3’, 24.6’} translates away from the closed position to enlarge the fluid flow path {“flowpath” [0038, 0057]} through the piston head {22’}.
Regarding claim 4, Gartner discloses {Figures 1-13} as the air-controlled piston {24.5’, 80.1, 224.5} moves outward in response to a decrease in air pressure [0052-0053], the valve needle {24.3’, 24.6’} translates toward the closed position decreasing the fluid flow path {“flowpath” [0038, 0057]} through the piston head {22’}.
Regarding claim 5, Gartner discloses {Figures 1-13} the movement axis of the air-controlled piston {24.5’, 80.1, 224.5} is perpendicular to the movement axis of the valve needle {24.3’, 24.6’}.
Regarding claim 10, Gartner discloses {Figures 1-13} the air-controlled piston {24.5’, 80.1, 224.5} includes a body defining a hollow interior cavity {Figure 5}.
Regarding claim 11, Gartner discloses {Figures 1-13} a method of dynamically controlling translation of a valve needle {24.3’, 24.6’} within a hydraulic damper {20’} connected between a body and a suspension of a vehicle [0035], comprising: applying compressed air {“gas (such as nitrogen or air)” [0052]} from a compressed air source to a portion of the hydraulic damper {20’} to control the position of a control piston {24.5’, 80.1, 224.5}; controlling the position of the control piston, wherein the control piston is operably engaged with the valve needle {24.3’, 24.6’}, wherein the valve needle is configured to translate within a defined range, wherein at one end of the range the valve needle is seated in a closed position restricting a fluid flow path {“flowpath”, 24.1’, 24.4’ [0038]} between an upper chamber {26.5’} and a lower chamber {26.4’}, wherein at a second end of the range the valve needle {24.3’, 24.6’} is in a fully open position, wherein as the valve needle {24.3’, 24.6’} moves from the closed position to the fully open position the fluid flow path size is continuously increased to allow an increase in fluid flow between the upper chamber {26.5’} and the lower chamber {26.4’}, and wherein as the valve needle {24.3’, 24.6’} moves from the fully open position to the closed position the fluid flow path size {“flowpath”, 24.1’, 24.4’} is continuously decreased to decrease the allowed fluid flow through the fluid flow path [0038]; and wherein adjusting the position of the control piston {24.5’, 80.1, 224.5} adjusts the position of the valve needle {24.3’, 24.6’} directly proportional to the amount of movement of the control piston.
Regarding claim 12, Gartner discloses {Figures 1-13} the control piston {24.5’, 80.1} is biased against the compressed air pressure [0047] applied by a resistance spring {biasing member 90, “coil spring” [0047]}.
Regarding claim 13, Gartner discloses {Figures 1-13} as the control piston {24.5’, 80.1, 224.5} moves in response to an increase in air pressure [0052-0053], the valve needle {24.3’, 24.6’} translates away from the closed position to enlarge the fluid flow path {“flowpath” [0038, 0057]}.
Regarding claim 14, Gartner discloses {Figures 1-13} as the control piston {24.5’, 80.1, 224.5} moves in response to a decrease in air pressure [0052-0053], the valve needle {24.3’, 24.6’} translates toward the closed position decreasing the fluid flow path {“flowpath” [0038, 0057]}.
Regarding claim 18, Gartner discloses {Figures 1-13} a hydraulic damper {20’} connected between a body of a vehicle and a suspension [0035], comprising: a pressure tube {26} defining an interior cavity {26.1}, wherein hydraulic fluid {20.1} fills at least a portion of the interior cavity {26.1} of the pressure tube {26}; a piston head {22’} slidably arranged in the interior cavity {26.1} of the pressure tube {26} and dividing the interior cavity of the pressure tube into an upper chamber {26.5’} and a lower chamber {26.4’}, wherein the piston head {22’} defines a fluid flow path {“flowpath”, 24.1’, 24.4’ [0038]} between the upper chamber {26.5’} and the lower chamber {26.4’} and wherein the fluid flow path size controls the resistance [0038] as hydraulic fluid moves through the piston head {22’}; a piston rod {24’} with one end connected to the piston head {22’}; a valve needle {24.3’, 24.6’} arranged to translate within a defined range within the piston rod {24’}, wherein as the valve needle {24.3’, 24.6’} moves in one direction the fluid flow path size is increased to decrease the resistance to hydraulic fluid moving through the fluid flow path [0038] and wherein as the valve needle {24.3’, 24.6’} moves in the opposition direction, the fluid flow path size is decreased to increase the resistance to hydraulic fluid [0038] moving through the fluid flow path {“flowpath”, 24.1’, 24.4’}; a control piston {24.5’, 80.1, 224.5}, wherein the control piston {24.5’, 80.1, 224.5} slides within a defined range in response to control inputs [0031]; and wherein the control piston {24.5’} is operably engaged with the valve needle {24.3’, 24.6’}, and wherein movement of the control piston {24.5’} causes the valve needle {24.3’, 24.6’} to translate a correlated distance to adjust the fluid flow path size [0038].
Regarding claim 19, Gartner discloses {Figures 1-13} the movement axis of the air-controlled piston {24.5’, 80.1, 224.5} is perpendicular to the movement axis of the valve needle {24.3’, 24.6’}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gartner in view of Leclerc (US 2022/0009304).
Regarding claim 8, Gartner discloses all the aspects of claim 1. However, Gartner does not explicitly disclose the valve needle is biased to the closed position.
Leclerc teaches {Figures 3-17} an inner piston passage and movable member {166, 168, 180} is biased to the closed position [0016, 0030]. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the configuration of the valve needle, disclosed by Gartner, to be to the biased closed position in order to “provide a comfortable ride for a large proportion of the use of the vehicle” [0004].
Regarding claim 9, Gartner discloses all the aspects of claim 1. However, Gartner does not explicitly disclose the amount of compressed air pressure applied to the air-controlled piston is dynamically controlled by a computer in response to detected driving conditions, wherein the computer increases or decreases the compressed air pressure to proportionately increase or decrease the fluid flow path size.
Leclerc teaches {Figures 3-17} the amount of compressed air pressure {“compressible gas” [0075]} applied to the air-controlled piston {193, 199, 310} is dynamically controlled by a computer {200} in response to detected driving conditions [0091-0097], wherein the computer increases or decreases the compressed air pressure [0077] to proportionately increase or decrease the fluid flow path size {“fluid flow through the passages 136, 138, 140 is controlled” [0078]}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the hydraulic damper disclosed by Gartner to include sensors, and an ECU, as taught by Leclerc, such that the fluid flow path size is controlled by the ECU, in response to driving conditions, via the amount of compressed air pressure applied to the air-controlled piston “in order to calibrate the damping of the shock absorber” [0078].
Regarding claim 17, Gartner discloses all the aspects of claim 11. However, Gartner does not explicitly disclose the amount of compressed air pressure applied to the control piston is dynamically controlled by a computer in response to detected driving conditions, wherein the computer increases or decreases the compressed air pressure to proportionately increase or decrease the fluid flow path size.
Leclerc teaches {Figures 3-17} the amount of compressed air pressure {“compressible gas” [0075]} applied to the control piston {193, 199, 310} is dynamically controlled by a computer {200} in response to detected driving conditions [0091-0097], wherein the computer increases or decreases the compressed air pressure [0077] to proportionately increase or decrease the fluid flow path size {“fluid flow through the passages 136, 138, 140 is controlled” [0078]}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the hydraulic damper disclosed by Gartner to include sensors, and an ECU, as taught by Leclerc, such that the fluid flow path size is controlled by the ECU, in response to driving conditions, via the amount of compressed air pressure applied to the control piston “in order to calibrate the damping of the shock absorber” [0078].

Allowable Subject Matter
Claims 6-7, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Gartner discloses all the aspects of claims 6-7, 15-16, and 20 except for a ball bearing located between the wedge shaped portion of the air control piston and the valve needle of the piston rod. Bruno (US 2018/0119770) teaches a gas controlled spring and ball bearing of a hydraulic damper. However, Bruno does not teach a valve needle engaging a wedge-shaped portion of an air control piston via a ball bearing, and wherein the height of the ball bearing as the ball bearing moves along the wedge-shaped portion controls the height of the valve needle. Therefore, examiner determined the combination of the Gartner and Bruno does not disclose all the elements of claims 6, 15, and 20.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita (US 2021/0207679, US 2022/0018417) teaches a damping force adjustable shock absorber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614